Tolson, C. J. Joseph D. Carey, Jr., filed his claim against the State of Illinois on December 21, 1960 alleging that he ivas an employee of the Department of Labor of the State of Illinois on special assignment. Claimant further alleges that he filed travel vouchers for the months of April, May and June of 1959 with the Department, and through error the vouchers were mislaid, and were not presented for payment before the appropriation lapsed. The Departmental Report filed in this case acknowledges the existence and propriety of the claim, and admits that through error the vouchers were not presented for payment during the time in which the money was still available from the biennium. Claimant and respondent have entered into a stipulation that the Departmental Report shall constitute the record, and, on May 25,1961, filed a joint motion to waive briefs in which it is alleged that there are no disputed questions of law or fact in this case. The exhibits filed in this case indicate that claimant incurred travel expenses in the amount of $306.72 for the month of April, 1959; $288.01 for the month of May, 1959; and, $381.97 for the month of June, 1959, making a total of $976.70. This Court has held that, when there is no dispute over a claim, which would have been paid in due course if the appropriation had not lapsed, it will make an award. University of Chicago vs. State of Illinois, 22 C.C.R. 682. An award is, therefore, made to Joseph D. Carey, Jr., in the amount of $976.70.